Citation Nr: 0637286	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left eye 
disability.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for thrombocytosis.

4.  Entitlement to service connection for pharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1990.

Initially, this matter came before the Board of Veteran's 
Appeals (Board) on appeal from a July 2000 decision issued by 
a Department of Veterans Affairs (VA) Regional Office (RO).  
In December 2003, the Board remanded for further development.  
In December 2005, the Board again remanded to afford the 
veteran a new travel Board hearing.

In June 2002, the veteran testified at a Board hearing at the 
RO.  The Veterans Law Judge who conducted that hearing 
subsequently left the Board.  The veteran was afforded the 
opportunity to appear at another Board hearing, and in June 
2006 the veteran testified before the undersigned Veteran's 
Law Judge in a Board hearing conducted at the RO.  Copies of 
the transcripts are associated with the record.

At the June 2006 hearing, the veteran submitted additional 
evidence to the Board and executed a waiver of initial RO 
review of the new evidence.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  The veteran's decreased visual acuity is due to 
refractive error and is not a disability for the purposes of 
entitlement to VA compensation benefits.

2.  There is no additional left eye disability related to any 
inservice injury or disease. 

3.  There is no additional left eye disability related to the 
veteran's service-connected multiple sclerosis.  

4.  There is no competent evidence, to include the results of 
the January 2001fee-basis VA audiological examination, 
showing right ear puretone hearing thresholds, at 500, 1000, 
2000, 3000, and 4000 Hertz, of greater than 40 in any 
frequency, or showing puretone thresholds of 26 or more in 3 
or more frequencies; there is no competent evidence of speech 
recognition scores below 94 percent in right ear.

5.  Thrombocytosis was not manifested during the veteran's 
active duty service, nor is thrombocytosis otherwise related 
to the veteran's active duty service or to his service-
connected multiple sclerosis.

6.  The episodes of pharyngitis which the veteran suffered 
during service were acute in nature, each resolved with 
treatment, and they were not manifestations of any chronic 
disease.

7.  The veteran has not been diagnosed with any chronic 
disease associated with his episodes of pharyngitis; any 
post-service episodes of pharyngitis have been acute and are 
not related to the veteran's active duty service through any 
chronic disease.


CONCLUSIONS OF LAW

1.  Chronic left eye disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

2.  The veteran does not have a right ear hearing loss 
disability that is related to his active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.385 (2006).

3.  Thrombocytosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2006).

4.  The veteran does not currently suffer from a chronic 
throat disease associated with pharyngitis incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated April 2001.  Moreover, 
in the April 2001 letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that an April 2004 VCAA letter sent to the 
claimant also references an attachment which reportedly re-
notified the appellant of the information and evidence 
necessary to show entitlement to the benefits sought; the 
referenced attachment is not itself in the record.  The April 
2004 VCAA letter does, however, clearly repeat notice to the 
veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA, making 
timely notice impossible.  Upon review, the Board finds that 
the lack of such a pre-AOJ-decision notice did not result in 
any prejudice to the claimant in this case.  Any timing 
defect was remedied by the fact that, after the April 2001 
notice letter was sent, the claims on appeal were re-
adjudicated by the agency of original jurisdiction in October 
2001, December 2001, and March 2005; a statement of the case 
or supplemental statement of the case was issued to the 
claimant on each occasion.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The appellant was provided with ample time to 
benefit from the notice prior to the most recent RO 
adjudication of the case.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

The April 2001 VCAA letter notified the appellant to submit 
any pertinent evidence in the appellant's possession.  This 
notice was repeated by the April 2004 VCAA letter.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, there has been no timely 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with an 
April 2001 letter notifying him to submit evidence detailing 
the nature and history of his claimed disabilities.  The RO 
also furnished the appellant with a letter in April 2006 
which directly explained how VA determines disability ratings 
and effective dates.  In any event, as the Board finds below 
that service connection is not warranted for the claimed 
disabilities, no ratings or effective dates will be assigned 
and any questions as to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Indeed, the veteran indicated during his 
June 2006 hearing testimony that there was no additional 
evidence to obtain.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.


Analysis

The issue on appeal involves the veteran's claims of 
entitlement to service connection for several disabilities.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities such as 
organic diseases of the nervous system or certain chronic 
cardiovascular diseases, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, 
disability which is proximately due to or the result of a 
service-connected disease or injury or disability that is 
chronically worsened by service connected disability shall be 
service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet.App. 439 (1995) (en banc).

1.  Left Eye Disability

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability. See VAOPGCPREC 82-90, 55 Fed.Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In the present case, there is no medical evidence of disease 
or injury to the veteran's eyes during service.  The Board 
does acknowledge, however, that the record shows that the 
veteran's vision deteriorated in quality during his twenty 
years in service.  At his March 1970 induction examination, 
the veteran denied ever having worn glasses or contacts up to 
that time.  A November 1977 examination report also shows the 
veterans eyes and vision to be clinically normal at that 
time, including 20/20 uncorrected distant vision in each eye.  
The record reflects that the veteran did receive prescription 
eyeglasses by March 1982, and an optometry examination report 
dated at that time shows the veteran described experiencing 
blurred distant vision.  The record shows that the veteran's 
prescription lenses were modified in March 1986 to 
accommodate his changing needs.  An August 1986 examination 
report shows the veteran's uncorrected distance vision to be 
20/70 in his right eye and 20/100 in his left eye; 
uncorrected near vision was 20/25 in his right eye and 20/40 
in his left eye.  Another prescription adjustment is shown in 
the record from April 1987, and finally again in July 1989.  
The veteran's February 1990 retirement examination shows 
uncorrected distance vision at 20/100 in the right eye and 
20/70 in the left eye; uncorrected near vision was recorded 
as 20/20 in each eye at that time.

Of great significance in this case is the medical diagnosis 
for the veteran's decrease in quality of vision.  A July 1989 
in-service optometry report shows that the veteran was 
diagnosed with presbyopia, indicating that refractive error 
was responsible for the decrease in vision over time.  Such a 
finding was repeated in an October 1992 examination report.  
There is no suggestion in these reports, or in any other 
competent medical evidence, that any superimposed disease or 
injury has been involved.  There has been no post-service 
medical evidence inconsistent with this finding.  In fact, a 
January 2001 VA fee-basis optometry examination report shows 
a diagnosis of myopic astigmatism and presbyopia with 
absolutely no indication of any superimposed disease or 
injury involvement.  This finding was repeated in a January 
2002 VA fee-basis eye examination.

The veteran contends that the vision in his left eye was 
permanently diminished by an in-service injury in 
approximately 1976.  The veteran has testified repeatedly, 
including at his June 2006 hearing, that a pine cone caused a 
serious scratch to his left eye.  The veteran acknowledges 
that there is no documentation of this incident or any 
treatment for it, but he points out that a residual scar from 
the injury has been documented and remains observable.  
However, while the veteran is competent to provide evidence 
regarding injury and symptomatology, as a layperson he is not 
competent to provide evidence regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The preponderance of the competent medical evidence indicates 
that the deterioration of the veteran's vision over his many 
years in service was the result of refractive error and not 
any disease or injury.  The Board notes that the veteran's 
vision was found to be normal with 20/20 uncorrected distance 
vision in each eye in November 1977,  a year after he 
estimates his in-service eye injury occurred.  More 
significantly, however, a January 2001 VA fee-basis optometry 
examination report shows that the examiner at that time 
observed the scar in the veteran's eye and accepted the 
veteran's report of the in-service injury, but specifically 
found "Small corneal scar below the pupil of the left eye 
not affecting vision."  This finding was also specifically 
repeated in a January 2002 VA fee-basis optometry 
examination.  This indicates that a professional eye-
specialist who assumed the left eye injury during service, 
nevertheless concluded that there is no relationship between 
the veteran's decrease in vision quality and the claimed 
injury.  There is no medical evidence in the record which 
contradicts this medical finding or is inconsistent with this 
finding.  Thus, the totality of the competent evidence shows 
that the decrease in the veteran's visual acuity was not due 
to disease or injury from the veteran's active duty service.

The veteran's decreased quality of vision has been repeatedly 
diagnosed as the result of presbyopic refractive error with 
no medical indication that any superimposed disease or eye 
injury has been involved in further deterioration of vision.  
Thus, the veteran's claim for service connection for 
defective vision is based upon refractive errors of the eye.  
To this extent, although the veteran's visual acuity may have 
decreased during service, the claim of service connection 
nevertheless must be denied as a matter of law.

The Board notes that during the course of this appeal, the 
veteran has been diagnosed with multiple sclerosis.  The 
veteran has since been granted service connection for 
multiple sclerosis and its residuals.  The Board observes 
that the veteran's January 2002 VA fee-basis optometry 
examination expressly considered whether any of the veteran's 
decrease in visual acuity could be secondary to the diagnosis 
of multiple sclerosis.  On this question, however, the 
examiner very clearly stated his medical determination in the 
January 2002 report: "[h]e has none of the ocular problems 
related to multiple sclerosis."

There is no medical evidence of record which indicates in any 
way that the veteran currently has visual problems due to his 
active duty service or to a service connected disability.  
The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
refractive error.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).

2.  Right ear hearing loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Board notes that the veteran has been granted service 
connection for hearing loss in his left ear.

Upon review, both service medical records and post-service 
medical records are 
negative for hearing loss disability in the veteran's right 
ear.  Post-service medical evidence includes, most recently, 
the report of an January 2001 fee-basis VA audiology 
examination.  The examination indicated the following 
puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
20
30
30
LEFT
20
25
25
40
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear. The 
diagnosis was hearing loss with left-ear tinnitus.

The results of the January 2001 fee-basis VA examination do 
not show sufficient hearing loss in the right ear to qualify 
as hearing loss disability for VA benefit purposes.  The 
veteran's right ear puretone thresholds, at 500, 1000, 2000, 
3000, and 4000 Hertz, were less than 40 in all frequencies, 
and he did not show puretone thresholds of 26 or more in 3 or 
more frequencies in the right ear.  His score on the Maryland 
CNC Test was not less than 94 percent in right ear.  The 
veteran has not identified any post-service testing revealing 
the presence of hearing loss disability for VA compensation 
purposes.

The Board has carefully reviewed the veteran's service and 
post-service medical records and notes audiological 
examination reports from November 1977, April 1981, April 
1982, August 1986, February 1990, September 1992, September 
1994, October 1992, November 1997, and July 1999.  The Board 
notes that none of the examinations showed an auditory 
threshold in any of the pertinent frequencies to be 40 
decibels or greater for the right ear, nor did any of the 
examinations show auditory thresholds of 26 decibels or 
greater for at least three of the pertinent frequencies in 
the right ear; none of the examinations indicate that speech 
recognition scoring using the Maryland CNC Test was less than 
94 percent for the right ear.

The above findings fail to demonstrate hearing loss 
disability in service or following service for VA 
compensation purposes.  38 C.F.R. § 3.385.  The Board 
acknowledges that a lack of evidence that the veteran 
exhibited hearing loss disability during service is not fatal 
to his claim.  The laws and regulations do not require 
inservice complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  However, in the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Based 
on the above, the Board finds that the veteran has presented 
no competent medical evidence showing a hearing loss 
disability for VA purposes.  Since there is no current 
hearing loss disability, service connection for hearing loss 
is not warranted.

The Board has carefully reviewed this claim and understands 
the veteran's belief that he may suffer from hearing loss in 
the right ear that is more severe than testing reflects.  
However, the Board must rely upon the objective results of 
authorized audiological examination under 38 C.F.R. § 3.385.  
See Colvin v. Derwinski, 1 Vet.App. 174, 175 (1991) (the 
Board cannot base its decisions on its own unsubstantiated 
medical opinions).  Moreover, while the veteran as a lay 
person is competent to provide evidence regarding 
symptomatology, he is not competent to provide evidence 
regarding the clinical status of his current hearing 
capability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board also observes that the veteran has cited inservice 
noise exposure as possibly damaging his hearing.  VA has 
acknowledged the veteran's in-service noise exposure.  
However, as noted above, for service connection to be granted 
there must be a current disability resulting from a condition 
or injury in service.  See Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Brammer, supra.  Here, even accepting that the 
veteran was exposed to loud noises in service, there is no 
competent medical evidence that the veteran has right ear 
hearing loss disability.  In the absence of proof of a 
present disorder in the right ear, there can be no valid 
claim.

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of right ear 
hearing loss disability.  As such, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has right ear hearing loss disability for VA 
purposes.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

3.  Thrombocytosis

The Board notes, and the veteran has acknowledged, that there 
was no clinical diagnosis of thrombocytosis made during 
service or within a year following separation from service.  
Rather, the veteran has argued that his platelets counts was 
shown to be elevated during service and that this was an 
early manifestation of his later diagnosed thrombocytosis, 
which was not formally detected until almost eight years 
after service in February 1998.  Although the veteran is 
competent to provide evidence regarding injury and 
symptomatology, as a layperson he lacks the medical expertise 
necessary to be competent to provide evidence regarding 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Likewise, the Board is not competent to 
medically interpret laboratory data regarding platelet counts 
in order to assess the veteran's claim and, moreover, is not 
competent to determine whether a nexus exists between the 
veteran's thrombocytosis diagnosis and his service based upon 
laboratory data and lay assertions.  Colvin v. Derwinski, 1 
Vet.App. 171  (1991).  Thus, in December 2003, the Board 
remanded this case for a VA examination to address this issue 
and provide a competent medical opinion regarding the claimed 
nexus.

A resulting April 2004 VA examination report indicates that a 
specialist in hemic disorders reviewed the claims file and 
examined the veteran, including performing relevant 
diagnostic tests.  The specialist identified two documents in 
the claims file with relevant reports of platelet counts: the 
veteran's February 1990 retirement examination and a post-
service examination dated October 1992.  Significantly, the 
specialist indicated that in both cases the veteran's 
platelet count was within normal limits.  The Board notes 
that there is no indication in the two observed examination 
reports that any medical professional had interpreted the 
veteran's platelet count as abnormal or suggestive of a 
manifesting chronic disability.

The April 2004 VA examination report shows that the veteran 
recalled first being told of a high platelet count "around 
1998."  The Board notes that medical documents of record 
appear to show that a high platelet count was detected in 
late 1997, no later than December 1997, with an assessment of 
thrombocytosis being provided in February 1998.  The April 
2004 VA examiner conducted diagnostic testing and drew three 
significant conclusions.  First, the examiner reported that 
the veteran "most likely does indeed have a diagnosis of 
thrombocythemia vera.  However at present the disease seems 
to be inactive or only very slowly progressive."  This 
effectively confirms the continuation of the current 
diagnosis as provided in earlier medical records, including 
from a January 2001 VA examination report.  Secondly, the 
examiner spoke to the question of a nexus to service.  Citing 
the laboratory data from the February 1990 retirement 
examination as well as that from the October 1992 examination 
from two years post-retirement, the specialist concluded that 
"It is by far most likely that the condition of 
[thrombocytosis] was not present during service nor is there 
evidence that it appeared within two years of discharge from 
the service."  Finally, the specialist indicated that there 
was no evidence that the thrombocytosis was associated with 
the veteran's multiple sclerosis diagnosis.

The specialist's conclusions in the April 2004 VA examination 
report must be accorded substantial probative weight as they 
are drawn from expert medical analysis of the data in the 
claims file, they incorporate current diagnostic testing and 
discussion with the veteran, and the discussed rationale 
persuasively cites medical principles and specific evidence 
in the claims file.  Thus, the competent medical evidence 
shows that although the veteran does have a current diagnosis 
of thrombocytosis, there is no medical basis to support  a 
claim that this disability was manifested during service, 
within a year following separation, or otherwise caused by 
service.  Because there is no competent evidence suggesting a 
causal link between the veteran's current thrombocytosis and 
his service, and because of the length of time following 
service prior to the clinical detection of the disability, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
thrombocytosis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

4.  Pharyngitis

With regard to the veteran's claim of service connection for 
pharyngitis, service medical records show that the veteran 
was treated for a sore throat on several separate occasions 
during service.  The Board notes that the veteran does not 
contend that his pharyngitis symptoms are constant; rather 
the veteran argues that his pharyngitis is chronic 
essentially because of its pattern of frequent recurrence.  
However, the Board must review the record to determine 
whether the medical evidence shows a single chronic condition 
which manifested in service, or multiple recurrences of an 
acute condition with no chronic disability.

In July 1971, the veteran reported having a sore throat.  
Enlarged tonsils were noted and the veteran was given a 
penicillin prescription and instructions to gargle with 
Cepacol.  Medical records covering the next several years, 
although containing numerous other reports of treatment, are 
silent as to any  follow-up throat treatments or new throat 
complaints.  This suggests that the July 1971 sore throat 
episode was acute in nature and resolved upon treatment.

In November 1975, the veteran was treated for symptoms which 
included a productive cough.  However, these symptoms were 
accompanied by several other significant flu-like symptoms 
and the diagnosis given was enteritis.  There is no 
indication that this instance of reported coughing was 
related to pharyngitis and, moreover, there is no indication 
that the symptoms did not resolve upon treatment.

In October 1976, the veteran reported symptoms including sore 
throat and coughing; a diagnosis of pharyngitis was given and 
appropriate treatment prescribed.  Again, the absence of any 
recorded follow-up treatment or symptom recurrence over the 
following years strongly suggests that the pharyngitis was 
acute and resolved with treatment.  It is also noteworthy 
that a November 1977 physical examination report shows that 
the veteran's throat was found to be clinically normal at 
that time, with no pertinent abnormalities noted and no 
indication of any chronic disease; this further suggests that 
medical professionals did not believe that the veteran had 
any chronic throat disease at that time.

In November 1979 the veteran again presented symptoms 
featuring a sore throat and swollen tonsils.  The clinical 
impression at that time was viral pharyngitis.  The veteran 
was again provided with prescription medicines to treat 
pharyngitis with no documented follow-up treatment or new 
recurrence indicated for at least a couple of years.

There is an ambiguous medical note dated October 1981 in the 
service medical records which appears to show a prescription 
for the veteran "for pos. T.C."  Assuming that this refers 
to a positive throat culture, this entry may suggest another 
recurrence of the veteran's sore throat symptoms.  However, 
there is no diagnosis given and, more importantly, there is 
no indication that any symptoms did not resolve upon 
treatment as there is no indication of any follow-up problems 
for some time following treatment.

In January 1983 the veteran again presented a sore throat and 
was again diagnosed with pharyngitis.  As in the previous 
episodes, the veteran was provided with treatment and there 
is no indication that the symptoms failed to resolve or 
recurred in the near future.  A similar episode is next 
documented in March 1985, this time with the veteran's 
history of "recurrent pharyngitis" noted with the diagnosis 
of pharyngitis.  Again, treatment was prescribed and no 
follow-up treatments were apparently required.  Another 
episode of sore throat is documented from March 1986 with, as 
in the other instances, no indication of follow-up nor any 
suggestion that symptoms did not resolve upon treatment.  
Somewhat similar episodes, although with the addition of 
additional flu-like symptoms, are recorded from June 1988, 
February 1989, and January 1990.

The Board notes that none of the recorded treatments for 
pharyngitis, including the March 1985 record which comments 
upon "recurrent pharyngitis," makes any suggestion that the 
veteran suffers from a chronic disease of the throat rather 
than a susceptibility to episodes of acute pharyngitis.  In 
an August 1986 examination report, the veteran's throat is 
shown to be clinically normal and no pertinent abnormalities 
or chronic diseases are indicated.  This suggests that even 
after the development of a pattern of recurring episodes of 
pharyngitis over the years, trained medical professionals did 
not believe that the veteran had a chronic disease of the 
throat.

It is of particular significance that the veteran's February 
1990 exam also shows the veteran's throat to be clinically 
normal with no pertinent abnormalities or chronic diseases.  
This report includes the veteran's history of ear, nose and 
throat trouble, and shows that trained medical professionals 
still did not believe that the veteran had any chronic throat 
disease at the time of his separation from service.  Thus, 
the in-service medical evidence does not show that the 
veteran had any chronic throat disease diagnosed in service.

It is of further significance that there is no diagnosis of a 
chronic throat disease following service.  The Board 
acknowledges that veteran's testimony regarding the frequency 
and severity of his experiences with recurring episodes of 
pharyngitis.  While the veteran is competent to provide 
evidence regarding injury and symptomatology, as a layperson 
he is not competent to provide evidence regarding diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In this regard, there is simply no competent medical 
evidence to show that the veteran's episodes of pharyngitis 
have been a manifestation of any chronic disease.  In fact, 
the veteran's throat was found to be clinically normal with 
no pertinent abnormalities or chronic diseases suggested in 
examinations dated October 1992, October 1994, November 1997, 
and July 1999.  These several examination reports show that 
that trained medical professionals examined the veteran and 
consistently found that, despite the history of recurring 
episodes of pharyngitis, there was no medical indication of 
an associated chronic disease.  

Furthermore, the January 2001 VA examination included an 
inspection of the veteran's throat which also yielded no 
evidence of any chronic disability.  The examiner explained 
that he was unable to find any pathology upon which to render 
a diagnosis at that time.  This further suggests that the 
veteran does not have a chronic throat disease but rather 
recurring acute bouts with pharyngitis.  The post-service 
examination reports must be accorded high probative value 
because they each reflect the medical conclusions of 
professionals upon inspection of the veteran and 
consideration of his history of recurrent throat problems; 
additionally, the uncontradicted consistency of the findings 
in these several reports further adds probative weight to the 
indication that the veteran does not have a chronic throat 
disease.

As noted above, the contemporaneous service medical records 
lead to the conclusion that the in-service occurrences of 
pharyngitis over the twenty year period were acute, rather 
than manifestations of chronic disease.  There is simply no 
supporting competent evidence to show that the veteran had a 
chronic throat disease in service or after service.  Service 
connection may not be granted for a recurrence, or multiple 
recurrences, of acute disease when there is no underlying 
chronic disease causally linked to service.  38 C.F.R. 
§ 3.303.  See also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Since there is no competent evidence showing that 
the veteran has ever been diagnosed with any chronic disease 
associated with his recurring episodes of pharyngitis, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for pharyngitis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).




ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


